United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spartanburg, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kelly Pope Karow, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1292
Issued: January 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2011 appellant, through her representative, filed a timely appeal of a
February 11, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying modification of its December 7, 2007 wage-earning capacity determination. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that OWCP’s December 7, 2007 wage-earning
capacity decision should be modified.
FACTUAL HISTORY
OWCP accepted appellant’s April 1, 2003 traumatic injury claim (File No. xxxxxx869)
for cervical strain and permanent aggravation of cervical spondylosis without myelopathy. It
1

5 U.S.C. § 8101 et seq.

also accepted her October 8, 2005 occupational disease claim (File No. xxxxxx802) for bilateral
shoulder impingement syndrome. On December 19, 2005 OWCP combined appellant’s claims,
with File No. xxxxxx802 serving as the master file.
On November 10, 2006 Dr. Y. Eugene Mironer, a treating physician, released appellant
to return to work full time with permanent restrictions, including pushing, pulling a maximum of
13 pounds and lifting a maximum of 10 pounds. Appellant was also restricted from reaching
above shoulder level with the left arm, from standing more than 15 minutes at a time, from
walking more than 30 minutes or from sitting longer than 60 minutes.
Appellant accepted a limited-duty position as a modified sales, service and distribution
associate and returned to work on January 20, 2007. The physical requirements of the position
were within her permanent restrictions as delineated by Dr. Mironer.
In a decision dated December 7, 2007, OWCP found that appellant’s actual earnings in
the position of modified sales, service and distribution associate fairly and reasonably
represented her wage-earning capacity. As she had demonstrated the ability to perform the
duties of the job for more than two months, this position was considered suitable. Because her
actual earnings met or exceeded the current wages of the job held when injured, it reduced her
wage-loss benefits to zero.
On December 21, 2007 appellant submitted a claim for compensation for the period
December 8 through 21, 2007.2
Appellant submitted reports from Dr. Stephen Kanna, a treating physician. In a
December 11, 2007 report, Dr. Kanna noted appellant’s continued bilateral shoulder pain, left
worse than right. On examination, appellant had pain in pure abduction with Neer and Hawkins
impingement test. Dr. Kanna recommended an arthroscopy, subacromial decompression and AC
joint resection. He also modified appellant’s restrictions to reflect that she could work only four
hours per day, with a one-pound lifting restriction. On January 21, 2008 Dr. Kanna noted her
complaints of worsening shoulder pain and numbness in both hands. On examination, appellant
was unable to move her left shoulder much due to severe pain. Dr. Kanna stated that she was not
capable of working at that time.
In a letter dated February 6, 2008, OWCP informed appellant that the evidence of record
was insufficient to establish her disability during the claimed period. It informed her that the
December 7, 2007 loss of wage-earning capacity decision would remain in effect unless she
could establish that the original decision was in error, her medical condition has changed or she
had been vocationally rehabilitated. On February 10, 2008 appellant informed OWCP that her
condition had worsened in December 2007, and that in January 2008 she experienced increased
stiffness in her neck and numbness in her hands.
In a decision dated March 31, 2008, OWCP denied appellant’s claim for compensation
for the period December 3 through 21, 2007. It found that she had failed to provide medical

2

Appellant filed subsequent claims for wage loss for various periods beginning December 3, 2007.

2

evidence establishing disability during that period or to support modification of the December 7,
2007 loss of wage-earning capacity decision.
By decision dated April 4, 2008, OWCP denied modification of the December 7, 2007
wage-earning capacity decision, finding that the medical evidence was insufficient to support a
worsening of her medical condition such that she could no longer perform the duties of her
modified job. It further found that she was not entitled to wage-loss compensation beginning
January 6, 2008.
On April 9, 2008 appellant requested a review of the written record.
By decision dated July 22, 2008, an OWCP hearing representative affirmed the March 31
and April 4, 2008 decisions. He found that appellant had not met her burden to establish that she
sustained a material worsening of her neck or shoulder condition that would warrant
modification of the December 7, 2007 wage-earning capacity decision or payment of
compensation for partial or total disability beginning December 3, 2007.
Appellant was treated by Dr. Marco A. Rodriguez, a treating physician. In a report dated
September 16, 2009, Dr. Rodriguez provided a history of injury and treatment, noting that
appellant complained of neck pain radiating to the periscapular areas and down into the left
shoulder, with paresthesias in the ulnar side of her forearm up to her elbows. He stated that her
pain had increased significantly in the past year. On examination, appellant was unable to flex
her neck past neutral. Extension was about five degrees. Dr. Rodriguez noted severe spasm in
her sternocleidornastoid insertion on her clavicle as well as bilateral trapezius muscles and
significant tenderness midline thoracic and bilateral trapezius muscles. There was decreased grip
strength, as well as decreased sensibility on the left in the C8 distribution, ulnar forearm, ulnar
digits and the left radial hand. Neck range of motion was severely limited as noted with flexionextension and lateral rotation at 5 to 10 degrees and lateral bending of about 10 degrees. X-rays
showed some spondylotic changes in the bilateral facet joints at C5-6, worse at C6-7 and less so
at C5-6. C5-6 and C6-7 showed 50 percent loss of disc height with anterior and posterior
osteophytes. C4-5 also had osteophytic changes posteriorly and anteriorly. A September 1,
2009 computerized tomography (CT) scan of the thoracic spine revealed marked left-sided
scoliosis. There was a loss of kyphotic curvature in the upper thoracic spine, and some
degenerative arthropathy of the costovertebral joints at T5-6 through T7-8 on the left side. There
was also evidence of advanced degenerative disease at C6-7 causing canal stenosis with
osteophytosis. A June 4, 2009 magnetic resonance imaging (MRI) scan revealed multilevel
degenerative disc disease, some anterior abutment of the spinal cord at C6-7, minor bulging at
C5-6, mild foraminal stenosis at C4-5 on the left, a large posterior disc osteophyte complex with
bilateral foraminal stenosis and central stenosis at C6-7, desiccation at all levels of the cervical
spine except for C3-4 and definite impingement on the spinal cord. In an October 22, 2009
addendum, Dr. Rodriguez indicated that appellant should be working reduced hours. On
November 18, 2009 he opined that appellant would benefit from single-level fusion surgery at
C6-7.
In a letter dated November 4, 2009, appellant stated that her physician had restricted her
to working only four hours per day. She requested a review of her case in light of the recent
nerve conduction test conducted on November 2, 2009 and Dr. Rodriguez’ report.

3

In a January 4, 2010 report, Dr. Rodriguez provided examination findings and diagnosed
cervical spondylosis without myelopathy and advanced degeneration at C4-5, C5-6 and C6-7,
which he opined were causally related to her accepted injury. He recommended removing
appellant from work, due to debilitating pain and surgery to address all levels.
By decision dated January 26, 2010, OWCP denied modification of the December 7,
2007 loss of wage-earning capacity decision on the grounds that the medical evidence was
insufficient to establish a worsening of appellant’s condition. It further found that she was not
entitled to wage-loss compensation for total disability after January 6, 2008.
On January 27, 2010 Dr. Rodriguez opined that appellant’s symptoms had worsened due
to her accepted injury. He stated that, although there was no radiographic evidence of a
worsening of the herniated disc, the pain associated with the condition had definitely worsened.
He noted that radiographic evidence often does not correlate with a patient’s symptoms.
OWCP referred appellant to Dr. Harrison Latimer, a Board-certified orthopedic surgeon,
for an examination and an opinion regarding appellant’s work capacity and need for surgery. In
a report dated March 17, 2010, Dr. Latimer diagnosed cervical spondylosis without myelopathy,
which would not benefit from surgery. He opined that appellant had experienced a temporary
aggravation of a preexisting condition, which had resolved by September 18, 2003, at which time
it would have returned to the normal progression of her underlying pathology. On examination,
there was no evidence of spasm to palpation of the paracervical musculature, trapezius region.
Appellant had full range of motion of the right shoulder. There was limited motion in the left
shoulder on elevation, with full external rotation. Recent MRI scans showed mild degenerative
changes at all levels other than C6-7, which had a nonimpinging bulge. Dr. Latimer stated that
the findings on a recent MRI scan were consistent with the October 23, 2001 MRI scan report.
Appellant’s left shoulder showed some slight tendinopathy changes, but no evidence of bursitis
or hypertrophic acromion. Dr. Latimer opined that appellant was not able to return to work as a
sales, service and distribution associate, as she had chronic pain syndrome requiring significant
narcotic pain medication. He stated that appellant’s work restrictions should be consistent with
the results of the September 2006 functional capacity evaluation. In an April 28, 2010
addendum, Dr. Latimer opined that appellant did not have bilateral impingement syndrome of
the shoulder, based on normal MRI scan findings, and that his restrictions were provided for her
preexisting condition.
On March 10, 2010 Dr. Rodriguez stated that appellant’s symptoms were worsening,
even though she was not working. He reiterated that she required surgery to alleviate her
condition.
OWCP found a conflict in medical opinion between Dr. Rodriguez and the second
opinion physician, Dr. Latimer, regarding appellant’s work capacity as it related to her accepted
condition. It referred appellant, together with a statement of accepted facts and the medical
record, to Dr. William Lehman, Jr., a Board-certified orthopedic surgeon, in order to resolve the
conflict. OWCP asked Dr. Lehman to provide a diagnosis and an opinion as to whether the
condition was medically connected to the accepted injury. Dr. Lehman was also asked whether
the condition was permanent and, if so, what material change has occurred to alter the course of
her underlying disease.

4

In a report dated September 28, 2010, Dr. Lehman reviewed the medical record and
provided examination findings. He found diffuse tenderness along the paraspinals extending into
the trapezii bilaterally, left greater than right, and diffuse myofascial tenderness and some
tightness subjectively of the paraspinals in particular extending down into the posterior trapezii
and elevator to the medial scapular borders. Cervical range of motion showed flexion of 30
degrees, extension 20 degrees, left rotation 30 degrees, right rotation 40 degrees with lateral
bending at approximately 25 degrees bilaterally. The left shoulder had some popping on
manipulation with some impingement signs and questionably positive O’Brien sign. There was
slight popping on manipulation of the right shoulder. The AC joints were somewhat
hypertrophic but minimally tender. Range of motion testing of the left shoulder revealed
flexion/extension 90/40 degrees; abduction/adduction 80/30 degrees; and internal/external
rotation 90/80 degrees. ROM testing of the right shoulder revealed flexion/extension 160/62
degrees; abduction/adduction 140/60 degrees; and internal/external rotation 90/90 degrees.
Neurologic function at the upper extremity showed some slight weakness on the left arm as
compared to the right, with slightly weak grip and biceps function. Biceps and triceps were 4+-5
on the left. There was no specific sensory deficit to light touch or pinprick, although there were
complaints of some paresthesias in the ring and small finger of both hands, more on the left.
Dr. Lehman diagnosed multilevel cervical spondylosis with mild stenosis, particularly at
C6-7 without myelopathy or radiculopathy; cervical thoracic myofascial pain syndrome; left
greater than right shoulder impingement syndrome, with rotator cuff tendinopathy and
arthropathy. He stated that appellant’s primary issue was myofascial pain syndrome
predominantly involving the neck, with an aggravation of diffuse cervical degenerative disc
disease, leading to ongoing radiculitis or nerve irritation without evidence of any myelopathy or
true radiculopathy.
Dr. Lehman opined that appellant’s shoulder problem related to
impingement, predominantly due to the AC arthropathy and the rotator cuff tendinopathy. He
further opined, to a reasonable degree of medical certainty, that the cervical degenerative disc
disease and the rotator cuff tendinopathy and AC joint degenerative changes were directly
caused by the work injury, or at least represented aggravation of a previously relatively quiescent
problem. In terms of the myofascial problems, Dr. Lehman opined that the injuries created
sufficient muscle and ligamental stress and strain, with irritation of the adjacent neurologic
structures, leading to loss of fluidity of movement of the myofascial levels used in the process of
normal neck motion, leading to the stiffness and chronic pain syndrome. He also found
progression in the cervical degenerative disc disease and cervical stenosis, based on serial MRI
scan. Dr. Lehman stated that, contrary to Dr. Latimer’s suggestions, he did not believe that an
aggravation such as appellant’s could simply revert back to a normal level of deterioration over
time. Rather, the aggravation likely led to more rapid progression of symptoms than would
otherwise have occurred, and most likely would do so on a permanent basis. Regarding the left
shoulder, although the extent of tendinopathy at the rotator cuff cannot be measured
quantitatively, the AC arthropathy with impingement, as well as the deterioration in the tendon
structure, combined to create a progressive and permanent aggravation over time. Dr. Lehman
opined that anterior cervical fusion would not be substantially helpful in relieving the ongoing
symptoms.
Dr. Lehman opined that appellant’s current level of function was at most sedentary and,
therefore, it would appear that she would not be able to return back to gainful employment at the
employing establisment, presumably in any capacity. Appellant’s continued residuals from the

5

injury included pain, weakness, and stiffness at both the left shoulder and cervical spine and in
terms of gainful employment, her prognosis for return to anything but sedentary activity was
quite limited.
In a work capacity evaluation dated September 28, 2010, Dr. Lehman increased
appellant’s work restrictions to include: no pushing or pulling; lifting up to three pounds, one
hour a day; no reaching with the left arm; sitting, walking, standing no more than 30 minutes;
rarely reaching above the shoulder bilaterally; operating a motor vehicle 15 minutes at a time;
and limited bending, stooping, climbing and kneeling.
On November 22, 2010 appellant requested reconsideration of the January 26, 2010
decision. Counsel argued that the medical evidence established that appellant’s consecutive
periods of disability stemmed from her accepted injury as of January 2008.
By decision dated February 11, 2011, OWCP denied modification of its January 26, 2010
decision on the grounds that appellant had not provided sufficient evidence to support that she
sustained a material worsening of her work-related medical condition on or after January 6,
2008, which rendered her incapable of performing the duties of a modified sales, service, and
distribution associate. The claims examiner reviewed Dr. Lehman’s referee report, noting his
reference to current diagnostic testing which did not show current material worsening of
appellant’s conditions; his recommendation against cervical surgery; and his opinion that
appellant had the capacity to work at the sedentary level and therefore was not totally disabled
from all work. OWCP discounted Dr. Lehman’s assumption that appellant could not return to
the employing establishment with her current restrictions, noting that prior to her claimed
recurrence of disability from work, appellant was being accommodated by the employing
establishment in a permanent modified position that was consistent with sedentary work, and
there is no evidence that such accommodation would not have continued if she had not stopped
working.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.3 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

3

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

4

Sharon C. Clement, 55 ECAB 552 (2004).

6

rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of wage-earning capacity determination.6
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.7 In situations where there are
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background must be
given special weight.8
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his
original report.9
ANALYSIS
Following OWCP’s December 7, 2007 loss of wage-earning capacity decision, appellant
alleged that her accepted condition had worsened such that she was unable to perform the duties
of her light-duty position on which the decision was based.10 Accordingly, she submitted claims
for wage-loss compensation and requested a modification of the December 7, 2007
determination. The Board finds that this case is not in posture for a decision due to an
unresolved conflict in medical opinion.
Appellant’s treating physicians, Dr. Kanna and Dr. Rodriguez, opined that her neck and
shoulder conditions had worsened significantly and that she was unable to work in her modified
position. OWCP’s second opinion physician, Dr. Latimer, opined on the other hand that
appellant had experienced only a temporary aggravation of a preexisting condition, which had
resolved by September 18, 2003, at which time it would have returned to the normal progression
of her underlying pathology. He recommended work restrictions for her preexisting condition.
OWCP found a conflict in medical opinion between appellant’s treating physicians and
Dr. Latimer and referred appellant to Dr. Lehman for an impartial medical examination in order
to resolve the conflict. The Board finds, however, that Dr. Lehman’s report is insufficiently
rationalized to resolve the conflict in medical opinion.
5

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Id.

7

5 U.S.C. § 8123(a); see E.H., Docket No. 08-1270 (issued July 8, 2009).

8

V.G., 59 ECAB 635 (2008).

9

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr. 39 ECAB 736 (1988).
10

The Board notes that appellant did not allege that the original loss of wage-earning capacity decision was
erroneous, nor was any evidence presented that appellant had been rehabilitated.

7

In his September 28, 2010 report, Dr. Lehman provided examination findings and
diagnosed multilevel cervical spondylosis with mild stenosis, particularly at C6-7 without
myelopathy or radiculopathy; cervical thoracic myofascial pain syndrome, left greater than right
shoulder impingement syndrome, with rotator cuff tendinopathy and arthropathy. He opined that
appellant had experienced a permanent aggravation and progression of diffuse cervical
degenerative disc disease, leading to ongoing radiculitis or nerve irritation. Dr. Lehman opined
that appellant’s shoulder problem related to impingement, predominantly due to the AC
arthropathy and the rotator cuff tendinopathy and that the cervical degenerative disc disease and
the rotator cuff tendinopathy and AC joint degenerative changes were directly caused by the
work injury, or at least represented aggravation of a previously relatively quiescent problem. He
stated that, contrary to Dr. Latimer’s suggestions, he did not believe that an aggravation such as
appellant’s could simply revert back to a normal level of deterioration over time. Regarding the
left shoulder, Dr. Lehman opined that the AC arthropathy with impingement, as well as the
deterioration in the tendon structure, combined to create a progressive and permanent
aggravation over time. He opined that appellant’s current level of function was at most
sedentary and that therefore she would not be able to return to gainful employment at the
employing establishment in any capacity, and her prognosis for return to anything but sedentary
activity was quite limited. Dr. Lehman, then, increased her restrictions to preclude any pushing,
pulling or reaching with the left arm; lifting any more than three pounds, one hour a day; or
sitting, walking or standing more than 30 minutes.
The Board finds that OWCP’s reliance on Dr. Lehman’s opinion in denying modification
of the December 7, 2007 loss of wage-earning capacity decision was misplaced. The claims
examiner found that appellant had not provided sufficient evidence to support that she sustained
a material worsening of her work-related medical condition that rendered her incapable of
performing the duties of a modified sales, service and distribution associate. But Dr. Lehman
specifically stated that she would not be able to return to gainful employment at the employing
establishment in any capacity as a result of her accepted injury. Additionally, he provided work
restrictions that were not consistent with the requirements of appellant’s modified position.
Dr. Lehman opined that appellant’s work-related injury constituted a permanent aggravation of a
preexisting injury, which resulted in a more rapid progression of symptoms than would otherwise
have occurred, and most likely would do so on a permanent basis.
Although Dr. Lehman concluded that appellant’s neck and shoulder conditions had
worsened such that she was unable to perform the duties of her modified job, he did not provide
an opinion as to when appellant’s condition had deteriorated to that degree, or the duration of
any employment-related disability.
In a situation where OWCP secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, OWCP may not regard the opinion as of no particular
significance, particularly where it is favorable to the claimant. Under such circumstances, it has
the responsibility to secure a supplemental report from the specialist for the purpose of correcting
the defect in his original report.11 The case will be remanded to OWCP for a supplemental
11

See Richard L. West, 30 ECAB 691 (1979); April Ann Erickson, 28 ECAB 336 (1977).

8

opinion from Dr. Lehman, which provides clarification and elaboration. If Dr. Lehman is
unwilling or unable to clarify and elaborate on his opinion, the case should be referred to another
appropriate impartial medical specialist. After such further development as OWCP deems
necessary, an appropriate decision should be issued.
CONCLUSION
The Board finds that this case is not in posture for a decision, as there exists an
unresolved conflict in the medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the February 11, 2011 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further development
consistent with this decision.
Issued: January 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

